Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (5,493,157).
Regarding claim 1, Nakamura shows a motor coil substrate, comprising:
a coil substrate comprising a flexible substrate (212) and a plurality of coils (214) formed on the flexible substrate such that the plurality of coils is extending from a first end of the flexible substrate toward a second end of the flexible substrate on an opposite side with respect to the first end (Figs. 8 and 9),
wherein the flexible substrate includes an inner peripheral flexible substrate and an outer peripheral flexible substrate (Fig. 9) extending from the inner peripheral flexible substrate and wound around the inner peripheral flexible substrate such that the plurality of coils includes a plurality of outer peripheral coils formed on the outer peripheral flexible substrate and a plurality of inner peripheral coils formed on the inner peripheral flexible substrate, that of a number of the outer peripheral coils and a number of the inner peripheral coils are L (6), that an m-th outer peripheral coil of the outer peripheral coils is positioned on a m-th inner peripheral coil of the inner peripheral coils (Fig. 9), and that the m-th outer peripheral coil and the m-th inner peripheral coil are connected to each other in parallel (Fig. 9, column 6, line 33), where L and m are natural numbers.
Regarding claim 2, Nakamura also shows wherein the plurality of coils is formed such that a (m + 1)-th outer peripheral coil of the outer peripheral coils and a (m + 1)-th inner peripheral coil of the inner peripheral coils are connected to each other in parallel (column 6, line 33), that the m-th outer peripheral coil and the m-th inner peripheral coil form an m-th parallel coil, that the (m+ 1)-th outer peripheral coil and the (m+ 1)-th inner peripheral coil form an (m+ 1)-th parallel coil, and that the m-th parallel coil is connected in series (for star connection, column 5, line 55) to the (m+ 1)-th parallel coil.
Regarding claims 3 and 6, Nakamura also shows wherein the plurality of coils includes a plurality of upper coils formed on a first surface of the flexible substrate, and a plurality of lower coils formed on a second surface of the flexible substrate on an opposite side with respect to the first surface, and the coil substrate includes a plurality of through-hole conductors penetrating through the flexible substrate and formed such that an upper coil of the upper coils and a lower coil of the lower coils facing each other via the flexible substrate are connected to each other by a respective one of the through-hole conductors (hole lands 216, Fig. 8).
Regarding claims 4 and 7, Nakamura also shows wherein the plurality of coils is formed such that each of the upper coils and the lower coils comprises a central space and a wiring surrounding the central space in a spiral shape and having an outer end, and an inner end connected to the respective one of the through-hole conductors (Fig. 8).
Regarding claim 13, Nakamura also shows wherein the plurality of coils includes a plurality of upper coils formed on a first surface of the flexible substrate, and a plurality of lower coils formed on a second surface of the flexible substrate on an opposite side with respect to the first surface (Fig. 9).
Regarding claims 14-16, Nakamura also shows wherein each of the coils comprises a central space and a wiring surrounding the central space in a spiral shape and having an outer end and inner end (Fig. 8, at 216).
Regarding claims 5, 8-12 and 17-20, Nakamura also shows a magnet (66) positioned inside the motor coil substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



7/2/2022

/DANG D LE/Primary Examiner, Art Unit 2834